HARRIS, Judge.
In the pro se petition for writ of error coram nobis filed by appellant Hines, two issues were raised: (1) denial of his right to a speedy trial, and (2) denial of constitutionally effective assistance of counsel. The trial court dismissed appellant’s petition on the State’s motion without a hearing.
Appellant’s allegation of denial of his right to a speedy trial is not properly presented in a petition for writ of error coram nobis. There is no error in denying a petition that asserts denial of a speedy trial. Senn v. State, 43 Ala.App. 323, 189 So.2d 870 (1966).
Hines’s allegation of ineffective assistance of counsel is made against his attorney that was both his trial and appellate counsel. The allegations are sufficient to warrant an evidentiary hearing on this issue alone.
We must remand this case with instructions to the circuit court to conduct a hearing.
REVERSED AND REMANDED WITH INSTRUCTIONS.
All the Judges concur, except BOWEN, P.J., who dissents with opinion.